 


110 HR 5939 IH: Montgomery GI Bill Degree Extension Act of 2008
U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5939 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2008 
Mr. Carson introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to extend the time limitation for the use of entitlement to educational assistance under the Montgomery GI Bill for certain persons actively pursuing a qualifying educational degree or certificate. 
 
 
1.Short titleThis Act may be cited as the Montgomery GI Bill Degree Extension Act of 2008.
2.Extension of time limitation for use of entitlement to educational assistance under Montgomery GI Bill
(a)Extension of limitation periodSection 3031 of title 38, United States Code, is amended—
(1)by redesignating subsection (h) as subsection (i);
(2)by inserting after subsection (g) the following new subsection (h):

(h)
(1)In the case of an individual eligible for educational assistance under this chapter who has completed at least 50 percent of the credit or time requirements leading to a degree or certificate before the last day of the 10-year period prescribed in subsection (a), the period during which the individual may use the individual’s entitlement shall terminate on the earlier of the following dates:
(A)The date on which the individual completes all of the credit or time requirements leading to the degree or certificate.
(B)The date that is two years after the last day of the 10-year period prescribed in subsection (a).
(2)An individual described in paragraph (1) who uses the individual’s entitlement after the last day of the 10-year period prescribed in subsection (a) may only use the individual’s entitlement for the pursuit of a course that leads to the degree or certificate referred to in that paragraph..
(b)Conforming amendmentsSubsection (a) of such section is amended—
(1)by striking subsections (b) through (g) and inserting subsections (b) through (h); and
(2)by striking subsection (h) and inserting subsection (i).
(c)Effective date and applicabilityThe amendments made by subsections (a) and (b) shall apply with respect to an individual whose entitlement to educational assistance under chapter 30 of title 38, United States Code, has not expired as of the date of the enactment of this Act under section 3031 of such title, as in effect on the day before that date. 
 
